DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/10/2022 has been entered.  Claims 4 and 13 have been cancelled.  Claims 1-3, 5-12, and 14-18 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "SUBSTRATE COMPRISING A FIRST LEAD HAVING A CURVED SECTION CLOSE TO A BONDING ELECTRODE AND A STRAIGHT SECTION CLOSE TO AN EDGE OF A SUBSTRATE AND DISPLAY PANEL"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the substrate of claim 1, in particular, an active area and a bonding area located outside the active area and close to an edge of the substrate, wherein a bonding electrode is disposed within the bonding area, a first lead extending toward the edge of the substrate is connected to one side of the bonding electrode toward the edge of the substrate, and the first lead comprises a curved section close to the bonding electrode and a straight section close to the edge of the substrate; wherein a distance between the bonding electrode and the edge of the substrate is L, a length of the curved section of the first lead on a direction perpendicular to the edge of the substrate is a, and a length of the straight section of the first lead is b, wherein L=a+b and b=L/3 to L/2.  The closest prior art of Shioda et al. (JP 2002-287662) discloses a substrate (11, Fig. 1), comprising: an active area (13, Fig. 5) and a bonding area (area of 11 outside of 13, Fig. 5) located outside the active area (13, Fig. 5) and close to an edge of the substrate (such as outer edges of 11, Fig. 5), wherein a bonding electrode (14a, Figs. 4b-5) is disposed within the bonding area (such as area of 11a, Fig. 5), a first lead (14b, Figs. 4b-5) extending toward the edge of the substrate (such as bottom edge of 11, Fig. 5) is connected to one side of the bonding electrode (14a, Figs. 4b-5) toward the edge of the substrate (first lead 14b is connected to bottom side of the bonding electrode 14a toward the bottom edge of 11, Figs. 4b-5), and the first lead (14b, Figs. 4b-5) comprises a curved section (serpentine section of 14b, Figs. 4b-5) close to the bonding electrode (14a, Fig. 4b) and a straight section (straight section of 14b, Figs. 4b-5) close to the edge of the substrate (bottom edge of 11, Figs. 4b-5).  However, Shioda fails to disclose all the combination of features including “wherein a distance between the bonding electrode and the edge of the substrate is L, a length of the curved section of the first lead on a direction perpendicular to the edge of the substrate is a, and a length of the straight section of the first lead is b, wherein L=a+b and b=L/3 to L/2” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the substrate of Shioda to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-3, 5-12, and 14-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi (U.S. 2005/0231495), Chai et al. (CN 108845465), and Wang (CN 107895727) discloses a substrate comprising a lead and a bonding electrode but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871